Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 08/01/2022 has been entered. Claims 1-16 remain pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN 2368043 Y, all citations are provided from machine translation attached) in view of Owen (US 6488117 B1) and Richter (DE 102014206773 A1, all citations are provided from machine translation attached)

Regarding claim 1, Lin teaches a seismic vibrator, comprising a base (12). (Fig.1)

Lin also teaches a first spring (10) configured to connect said base (12) and said mounting plate. (Fig.1)

Lin also teaches a coil (21) fixed with said base (12) (Fig.1)

Lin also teaches a magnetic steel (20) fixed, wherein a gap for accommodating said coil (21) is provided between said magnetic steel (20). (Page.2, Paragraph 7, Fig.1)

 Lin also teaches a counterweight (4) fixed with said plate. (Fig.1)

Lin does not explicitly teach a mounting plate and wherein said mounting plate is configured to reciprocate, based on said first spring relative to said base and a magnet having one end fixed with said mounting plate, and the other end stretched into said coil and a coil which is rigidly fixed with said base and a magnetic steel fixed with and in contact with said magnet and wherein said mounting plate is configured to reciprocate, based on said first spring, relative to said base and a gap for accommodating said coil is provided between said magnetic steel and said magnet.

Owen teaches a mounting plate (120) and a magnet (101) having one end fixed with said mounting plate (120), and mounting plate reciprocates relative to said base and the other end stretched into said coil (103). (Col.5, line 66-Col.6, line 13, Figs.1a-1b)

Owen also teaches a coil (103) which is rigidly fixed with said base (115). (Col.5, line 66-Col.6, line 51, Fig.1a)

Richter teaches a magnetic steel (18, 22) fixed with and in contact with said magnet (26). (Page.7, Paragraphs 6-9, Fig.1)

Richter also teaches wherein said mounting plate (28) is configured to reciprocate, based on said first spring (32), relative to said base (10). (Page.4, Paragraph 3, Page.7, Paragraphs 6-9, Fig.1)

Richter also teaches a gap for accommodating said coil (6, 32) is provided between said magnetic steel (18, 22) and said magnet (26). (Page.4, Paragraph 3, Page.7, Paragraphs 6-9, Fig.1)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Lin to incorporate a mounting plate and a magnet having one end fixed with said mounting plate, and mounting plate reciprocates relative to said base and the other end stretched into said coil and a coil which is rigidly fixed with said base as taught by Owen in order to produce vertically oriented forces and for making the overall vibrator system relatively small and compact which, when considering the size of the vibrator source device in reference to the radiated seismic wavelengths in the ground, is a very desirable and useful characteristic for accurately generating high-frequency seismic waves in the ground medium and further modify Lin to incorporate a magnetic steel fixed with and in contact with said magnet and wherein said mounting plate is configured to reciprocate, based on said first spring, relative to said base and a gap for accommodating said coil is provided between said magnetic steel and said magnet as taught by Richter in order to achieve a reliable transmission of the vibrations. 

Regarding claim 2, Lin teaches at least one set of guide structures (7), wherein each set of said guide structures comprises a supporting rod and a linear bearing (8); said linear bearing passes through said through hole; and one end of said supporting rod passes through said linear bearing, and the other end of said supporting rod is fixed with said base. (Page.1, Paragraph 4, Fig.1)

Lin also teaches the number of said first springs (10) is the same as the number of sets of said guide structures (7), said first spring disposed coaxially with said supporting rod, wherein said supporting rod is located in said first spring. (Fig.1)

Lin does not explicitly teach a mounting plate and said mounting plate slides along said supporting rod.

Owen teaches a mounting plate (120) and said mounting plate slides along said supporting rod. (Col.5, line 66-Col.6, line 13, Figs.1a-1b)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Lin to incorporate a mounting plate and said mounting plate slides along said supporting rod in order to produce vertically oriented forces and for making the overall vibrator system relatively small and compact which, when considering the size of the vibrator source device in reference to the radiated seismic wavelengths in the ground, is a very desirable and useful characteristic for accurately generating high-frequency seismic waves in the ground medium.

Regarding claim 3, Lin teaches said counterweight (4) is arranged at said second surface. (Page.1, Last Paragraph, Fig.1)

Lin does not explicitly teach wherein said mounting plate comprises a first surface facing to said base and a second surface backing to said base; and said magnet and said magnetic steel are arranged at said first surface.

Owen teaches wherein said mounting plate (120) comprises a first surface facing to said base (115 and 118) and a second surface backing to said base; and said magnet (101) and said magnetic steel (101) are arranged at said first surface. (Col.5, line 66-Col.6, line 50, Figs.1a-1b)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Lin to incorporate wherein said mounting plate comprises a first surface facing to said base and a second surface backing to said base; and said magnet and said magnetic steel are arranged at said first surface in order for making the overall vibrator system relatively small and compact which, when considering the size of the vibrator source device in reference to the radiated seismic wavelengths in the ground, is a very desirable and useful characteristic for accurately generating high-frequency seismic waves in the ground medium.

Regarding claim 4, Lin does not explicitly teach a coil bracket configured to fix said coil and said base, wherein said coil bracket is of a hollow cylindrical shape, said coil bracket is fixed with said base, and said coil is arranged on an outer circumferential surface of said coil bracket and a spring bracket configured to fix said first spring and said base.

Owen teaches a coil bracket (106) configured to fix said coil (103) and said base (115 and 118), wherein said coil bracket is of a hollow cylindrical shape, said coil bracket is fixed with said base, and said coil is arranged on an outer circumferential surface of said coil bracket. (Figs.1a-1b)

Richter teaches a spring bracket configured to fix said first spring (32) and said base (10). (Page.8, Paragraphs 2-4, Fig.1)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Lin to incorporate a coil bracket configured to fix said coil and said base, wherein said coil bracket is of a hollow cylindrical shape, said coil bracket is fixed with said base, and said coil is arranged on an outer circumferential surface of said coil bracket as taught by Owen in order to provide static support of the reaction mass assembly and to maintain it in proper alignment with the coils mounted and further modify Lin to incorporate a spring bracket configured to fix said first spring and said base taught by Richter in order to achieve a reliable transmission of the vibrations.

 Regarding claim 5, Lin teaches a shell (5-6 and 14) covered on said base (12), and forms a space with said base for accommodating an internal structure of said seismic vibrator. (Fig.1)

Regarding claim 6, Lin teaches wherein said shell (5-6 and 14) comprises a top surface opposite to said base (12) and a lateral surface located between said top surface and said base. (Fig.1) 

Lin does not explicitly teach said seismic vibrator further comprises: a second spring configured to connect said mounting plate to said top surface of said shell.

Owen teaches said seismic vibrator further comprises: a second spring (105) configured to connect said mounting plate (120) to said top surface of said shell (136). (Col.5, line 66-Col.6, line 50, Figs.1a-1b)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Lin to incorporate said seismic vibrator further comprises: a second spring configured to connect said mounting plate to said top surface of said shell in order to support and maintain the magnet body. 

Regarding claim 7, Lin does not explicitly teach a plurality of seismic vibrators according to claim 1 and adjustable bases disposed below each seismic vibrator, and is configured to adjust position, inclination angle and direction of each said seismic vibrator.
Owen teaches a plurality of seismic vibrators according to claim 1 and adjustable bases disposed below each seismic vibrator, and is configured to adjust position, inclination angle and direction of each said seismic vibrator. (Col.9, lines 41-47, Col.5, lines 14-22, Col.13, lines 24-27, Claim 10, Fig.1a-1b, Fig.6a)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Lin to incorporate a plurality of seismic vibrators according to claim 1 and adjustable bases disposed below each seismic vibrator, and is configured to adjust position, inclination angle and direction of each said seismic vibrator in order to increase the suspension stiffness so as to increase the mechanical resonance of the electrodynamic vibrator systems.

Regarding claim 8, Lin does not explicitly teach wherein said adjustable bases are arranged so that plurality of said seismic vibrators are equidistantly distributed on a same circumference in a same horizontal plane; and inclination angles of central axes of plurality of said seismic vibrators relative to a vertical direction are said same.

Owen teaches wherein said adjustable bases are arranged so that plurality of said seismic vibrators are equidistantly distributed on a same circumference in a same horizontal plane; and inclination angles of central axes of plurality of said seismic vibrators relative to a vertical direction are said same. (Col.9, lines 41-47, Col.5, lines 14-22, Col.13, lines 24-27, Claim 10, Fig.1a-1b, Fig.6a)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Lin to incorporate wherein said adjustable bases are arranged so that plurality of said seismic vibrators are equidistantly distributed on a same circumference in a same horizontal plane; and inclination angles of central axes of plurality of said seismic vibrators relative to a vertical direction are said same in order to increase the suspension stiffness so as to increase the mechanical resonance of the electrodynamic vibrator systems.

Regarding claim 9, Lin does not explicitly teach wherein the number of said seismic vibrators is three.

Owen teaches wherein the number of said seismic vibrators is more than one. (Col.9, lines 41-47, Fig.1a-1b)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Lin to incorporate wherein the number of said seismic vibrators is more than one in order to have the same electromechanical frequency response and output force.
	Lin in view of Owen discloses the claimed invention except for three seismic vibrators. It would have been obvious to one having ordinary skill in the art at the time the invention was filled to incorporate three seismic vibrators, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 10, Lin teaches a seismic vibrator, comprising a base (12). (Fig.1)

Lin also teaches a coil (21) fixed with said base (12) (Fig.1)

Lin also teaches a magnetic steel (20) fixed. (Fig.1)

Lin does not explicitly teach a coil which is rigidly fixed on said base and a magnet and a magnetic steel fixed with and in contact with said magnet and a spring configured to connect said magnet and/or said magnetic steel to said base, wherein said magnet and said magnetic steel are configured to reciprocate, based on said spring, relative to said coil.

Owen teaches a magnet (101) and a spring (105 and 108) configured to connect said magnet and/or said magnetic steel (136) to said base (115 and 118), so that said magnet and said magnetic steel reciprocates relative to said coil. (Col.5, line 66-Col.6, line 50, Figs.1a-1b)

Owen also teaches a coil (103) which is rigidly fixed on said base (115). (Col.5, line 66-Col.6, line 51, Fig.1a)

Richter teaches a magnetic steel (18, 22) fixed with and in contact with said magnet (26). (Page.7, Paragraphs 6-7, Fig.1)

Richter also teaches a spring (32) configured to connect said magnet (26) and/or said magnetic steel (18, 22) to said base (10), wherein said magnet (26) and said magnetic steel (18, 22) are configured to reciprocate, based on said spring (32), relative to said coil (6, 32). (Page.4, Paragraph 3, Page.7, Paragraphs 6-9, Fig.1)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Lin to incorporate a magnet and a spring configured to connect said magnet and/or said magnetic steel to said base, so that said magnet and said magnetic steel reciprocates relative to said coil and a coil which is rigidly fixed on said base as taught by Owen in order to produce vertically oriented forces and for making the overall vibrator system relatively small and compact which, when considering the size of the vibrator source device in reference to the radiated seismic wavelengths in the ground, is a very desirable and useful characteristic for accurately generating high-frequency seismic waves in the ground medium and further modify Lin to incorporate a magnetic steel fixed with and in contact with said magnet and a spring configured to connect said magnet and/or said magnetic steel to said base, wherein said magnet  and said magnetic steel are configured to reciprocate, based on said spring, relative to said coil as taught by Richter in order to achieve a reliable transmission of the vibrations.

Regarding claim 11, Lin does not explicitly teach a coil bracket, configured to fix said coil and said base, wherein said coil bracket is of a hollow cylindrical shape, said coil bracket is fixed with said base, and said coil is arranged on an outer circumferential surface of said coil bracket.

Owen teaches a coil bracket, configured to fix said coil and said base, wherein said coil bracket is of a hollow cylindrical shape, said coil bracket is fixed with said base, and said coil is arranged on an outer circumferential surface of said coil bracket. (Figs.1a-1b)

	It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Lin to incorporate a coil bracket, configured to fix said coil and said base, wherein said coil bracket is of a hollow cylindrical shape, said coil bracket is fixed with said base, and said coil is arranged on an outer circumferential surface of said coil bracket.in order to provide static support of the reaction mass assembly and to maintain it in proper alignment with the coils mounted.

Regarding claim 12, Lin teaches wherein a plurality of through holes (21) communicating an interior and an exterior of said coil bracket (14) are arranged at said base and/or said coil bracket; and plurality of said through holes are uniformly arranged at said base and/or said coil bracket. (Page.2, Paragraph 7, Fig.1)

Regarding claim 13, Lin teaches a set of guide structures (7) coaxially arranged with said coil bracket (14), and each set of said guide structures comprises a supporting rod and a linear bearing (8), wherein said linear bearing is fixed on said base. (Page.1, Paragraph 4, Fig.1)

Lin also teaches one end of said supporting rod (7) is fixed with said magnet and/or said magnetic steel (20), and the other end of said supporting rod passes through said linear bearing (8), so that said magnet and said magnetic steel slide along said supporting rod. (Fig.1)

Lin does not explicitly teach said magnet and said magnetic steel slide along said supporting rod. 

Owen teaches said magnet (101) and said magnetic steel slide along said supporting rod. (Col.5, line 66-Col.6, line 13, Figs.1a-1b)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Lin to incorporate said magnet and said magnetic steel slide along said supporting rod in order to produce vertically oriented forces and for making the overall vibrator system relatively small and compact which, when considering the size of the vibrator source device in reference to the radiated seismic wavelengths in the ground, is a very desirable and useful characteristic for accurately generating high-frequency seismic waves in the ground medium.

Regarding claim 14, Lin teaches wherein said magnetic steel (20) is of a hollow cylindrical shape having an opened one end and a sealed end. (Fig.1)

Lin does not explicitly teach said magnet is of a-5- cylindrical shape and passes through said opened end of said magnetic steel to fix with said sealed end of said magnetic steel; an outer diameter of said magnet is smaller than an inner diameter of said magnetic steel, so that a gap is arranged between an outer circumferential surface of said magnet and an inner circumferential surface of said magnetic steel, and said gap is corresponding to said coil so that said coil is accommodated.

Owen teaches wherein said magnetic steel (136) is of a hollow cylindrical shape having an opened one end and a sealed end; said magnet (101) is of a-5- cylindrical shape and passes through said opened end of said magnetic steel to fix with said sealed end of said magnetic steel; an outer diameter of said magnet is smaller than an inner diameter of said magnetic steel, so that a gap is arranged between an outer circumferential surface of said magnet and an inner circumferential surface of said magnetic steel, and said gap is corresponding to said coil (103) so that said coil is accommodated. (Col.5, line 66-Col.6, line 13, Figs.1a-1b)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Lin to incorporate said magnet is of a-5- cylindrical shape and passes through said opened end of said magnetic steel to fix with said sealed end of said magnetic steel; an outer diameter of said magnet is smaller than an inner diameter of said magnetic steel, so that a gap is arranged between an outer circumferential surface of said magnet and an inner circumferential surface of said magnetic steel, and said gap is corresponding to said coil so that said coil is accommodated in order for making the overall vibrator system relatively small and compact which, when considering the size of the vibrator source device in reference to the radiated seismic wavelengths in the ground, is a very desirable and useful characteristic for accurately generating high-frequency seismic waves in the ground medium.

Regarding claim 15, Lin teaches wherein the number of said spring (10) is one, said spring coaxially arranged with said supporting rod (7), and said supporting rod is located in said spring. (Fig.1)

Regarding claim 16, Lin teaches wherein said spring (10) is provided and uniformly arranged at said opened end of said magnetic steel (20); and certain ends of said spring are connected to said magnetic steel (20), and the other ends of said spring are connected to said base (12). (Fig.1)

Lin does not explicitly teach a plurality of springs.

Owen teaches a plurality of springs (105 and 108). (Figs.1a-1b)

	It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Lin to incorporate a plurality of springs in order to provide static support of the reaction mass assembly and to maintain it in proper alignment with the coils mounted.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 and all subsequent dependent claims have been considered but are moot in view of the references cited in the most current rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755. The examiner can normally be reached Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645